UNITED STATES SEC FILE NUMBER SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 001-33796 FORM 12b-25 NOTIFICATION OF LATE FILING CUSIP NUMBER 16934Q (Check one):oForm 10-KoForm 20-FoForm 11-Kx Form 10-QoForm 10-DoForm N-SAR FormoN-CSR For Period Ended:March 31, 2014 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
